ITEMID: 001-5352
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: STEPOWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, a Polish citizen born in 1939, is an engineer residing in Warsaw.
A.
1. The custody proceedings
On 29 November 1988 the Warszawa-Praga District Court dissolved the applicant’s marriage, awarded custody of one of their sons to the applicant, and that of the other to his former wife.
On 4 September 1989 the applicant lodged an action with the Warszawa-Praga District Court, claiming that the parental rights of his former wife be restricted and that the custody of both children be awarded to him. The court held hearings on 13 October 1989, 27 October 1989, 21 November 1989, 20 March 1990, 26 April 1990, 30 April 1990, 23 October 1990 and 27 November 1990.
On 8 January 1991 the applicant complained to the President of the District Court, alleging that the presiding judge lacked impartiality, that she had been conducting the proceedings in a chaotic manner, and that she had been distorting his oral submissions to the court when dictating them for the record. In a reply of 21 January 1991, he was informed that it was open to him to submit at any time written objections to the case-file as regards the manner in which the minutes of the hearings were being taken. It was further acknowledged that certain complaints were well-founded and that the attention of the judge concerned would be drawn to them.
The court held further hearings on 12 March 1991 and 28 May 1991. On the latter date the applicant requested that the judge step down, alleging her bias. Apparently this request was later dismissed. The court held the next hearing on 22 January 1992.
On 2 April 1992 the Family Diagnostics Centre submitted its expert opinion to the court. On 8 May 1992 the applicant lodged objections to the report. On 11 May 1992, 15 June 1992, 29 June 1992 and 29 July 1992 further hearings were held. Apparently, at the last of these hearings, the court ordered that a further expert opinion be prepared on the parties’ parental skills. This opinion was submitted to the court on 5 November 1992. On 20 November 1992 the applicant lodged his pleadings with the court, arguing that this opinion was also ill-founded. He submitted that the report contained serious discrepancies and errors. He stressed that the experts had had particular regard to the previous report of 2 April 1992, and that they had failed to address adequately the questions put by the court.
On 30 November 1992 the court dismissed the applicant’s request to have the parental rights of his former wife restricted, and ordered that one of the sons should reside with his mother. The court apparently relied, inter alia, on an expert opinion of the Family Diagnostics Centre of 5 November 1992.
The applicant appealed. On 15 March 1993 the Warsaw Regional Court granted the appeal after a hearing and remitted the case to the lower court.
On 7 June 1993 a hearing was held. On 15 June 1993 the District Court refused to order as an interim measure that both boys immediately move to the applicant’s apartment, considering that they felt safe with their mother and that there were no reasons justifying such a measure. The court further noted that the children were spending each weekend with their father.
On 21 July 1993 the applicant complained to the President of the court about the alleged bias of the presiding judge. He alleged that there were differences between the version of the decision of 15 June 1993 kept in the case-file and that which had been served on him. He further complained that the proceedings were unfair. In the President’s reply of 23 August 1993, it was explained that the difference, an omission of one word in the written grounds of the decision, had been caused by a clerical error, and that otherwise the texts had been identical. Apologies were presented to the applicant.
In a letter of 7 September 1993, the applicant again complained about discrepancies between two versions of the same decision. In a reply of 22 September 1993, the Deputy President of the Regional Court acknowledged that there were minor discrepancies between various copies of the decision, but stressed that they were devoid of any legal significance, in that they did not affect the essence of the decision.
On 3 December 1993 the applicant complained again about these errors.
On 29 December 1993 the Regional Court dismissed the applicant’s appeal against the refusal to order interim measures on 15 June 1993.
On 15 March 1994 the applicant again complained about the errors in the text of the decision of 15 June 1993.
On 5 September 1994 the applicant objected to a new expert report prepared by the Family Diagnostics Centre, complaining that the relevant examinations had been cursory and that the conclusions of the specialists were erroneous. He requested that the experts, who had prepared the opinion, be questioned by the court. He further requested the court to take evidence from the tape recording made during the examination of the children by the experts.
On 8 September 1994, 10 October 1994 and 10 November 1994 hearings were held. On 10 October 1994 the applicant lodged a request that the judge step down, alleging her lack of impartiality. Apparently this request was later dismissed.
The next hearing was held on 18 October 1995. On 13 December 1995 the District Court discontinued the proceedings as the applicant had withdrawn his request, in view of the fact that his son M. had moved into his apartment.
2. Labour law proceedings
On 31 May 1996 the applicant lodged an action against his employer with the Warsaw District Court, claiming payment of certain parts of his salary. On 23 September 1996 the District Court apparently allowed his claim in part.
On 21 October 1997 the applicant requested retroactive leave to lodge an appeal outside the statutory time-limit. His request was dismissed on 10 February 1998 by the Warsaw District Court. The court noted that the applicant had failed to comply with the statutory time-limit of fourteen days for lodging an appeal. The court established that the final hearing in the case had been fixed for 23 September 1996. Four summonses for this hearing had been sent to the applicant: on 10 June 1996, 10 July 1996, 30 July 1996 and 8 September 1996. The applicant had failed to fetch any of them from the post office. The court considered them to have been duly served on him. The court further noted that the applicant had been on holiday from 30 June to 18 July 1996, and later from 4 to 26 August 1996. From May to November 1996 he had not lived in his apartment, as he had been taking care of his mother. However, the court considered that the applicant, by failing to take any measures in order to ensure that the court documents be duly served on him, had failed to show the diligence which could reasonably be expected from a person engaged in judicial proceedings.
The applicant appealed against this decision. On 16 April 1998 the Warsaw Regional Court upheld the contested decision, considering that the applicant had failed to adduce any circumstances capable of showing that he had shown due diligence, particularly as he had left on holiday without informing the court thereof. The court further considered that he had not shown that there had been objective and insurmountable obstacles to the effective service of the four summonses to the hearing of 23 September 1996 on him.
B. Relevant domestic law
Article 168 § 1 of the Code of Civil Procedure, insofar as relevant, provides that if a party to proceedings fails to comply with the prescribed time-limit through no fault of its own, the court shall, on that party’s request, grant leave to appeal out of time.
Article 136 of the Code of Civil Procedure provides that the parties to proceedings are under an obligation to inform the court about any change of address. Under § 2 of this provision, if they fail to do so, a decision to be served on the party shall be filed in the case-file and shall be regarded as having been duly served, unless the court knows the new address of that party.
